Opinion issued March 4, 2010








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00979-CV
____________

NAWAL AUTOMOTIVE, Appellant

V.

JP MORGAN CHASE BANK, Appellee



On Appeal from the 234th District Court of
Harris County, Texas
Trial Court Cause No. 2008-13096



MEMORANDUM OPINION	Appellee, JP Morgan Chase Bank, has filed its motion to dismiss the appeal
because the appeal is moot due to settlement.  Appellant, Nawal Automotive, has
agreed to the dismissal of the appeal.
	We grant appellee's motion to dismiss the appeal.  We dismiss the appeal. 
Tex. R. App. P. 43.2(f).  All other pending motions in this appeal are overruled as
moot. 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.